ICJ_074_TransborderArmedActions_NIC_HND_1989-12-14_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 14 DECEMBER 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 14 DECEMBRE 1989
Official citation:

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Order of 14 December 1989, I.C.J. Reports 1989, p. 174.

Mode officiel de citation:

Actions armées frontaliéres et transfrontaliéres (Nicaragua c. Honduras),
ordonnance du 14 décembre 1989, C.I.J. Recueil 1989, p. 174.

 

Sales number 57 2
N° de vente :

 

 

 
174

INTERNATIONAL COURT OF JUSTICE

1989 YEAR 1989
14 December
General List
No. 74 14 December 1989

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER

Present: President Rupa; Judges Opa, AGO, SCHWEBEL, Sir Robert
JENNINGS, BEDJAOUI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, PATHAK; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,
After deliberation,

Makes the following Order:

Having regard to Article 48 of the Statute of the Court and to Article 44
of the Rules of Court,

Having regard to the Order of 21 April 1989 by which time-limits for
the written proceedings on the merits were fixed as follows: 19 Septem-
ber 1989 for the Memorial of Nicaragua and 19 February 1990 for the
Counter-Memorial of Honduras,

Having regard to the Order of 31 August 1989 by which the President of
the Court, at the request of Nicaragua, extended to 8 December 1989
the time-limit for the Memorial of Nicaragua on the merits; and
_ Whereas the Memorial of Nicaragua was duly filed within the time-
limit as so extended;

Whereas when the Order of 31 August 1989 was adopted the question
of extension of the time-limit for the filing of the Counter-Memorial
of Honduras was reserved;

4
175 ARMED ACTIONS (ORDER 14 XII 89)

Whereas by a letter dated 13 December 1989 and received in the Regis-
try the same day, the Agent of Nicaragua transmitted to the Court a copy
of an agreement in Spanish reached by the Presidents of the Central
American countries on 12 December 1989 in San Isidro de Coronado,
Costa Rica, and drew the attention of the Court in particular to para-
graph 13 of that agreement;

Whereas by a letter dated 13 December 1989 and received in the Regis-
try on 14 December 1989, the Agent of Honduras similarly informed the
Court of the agreement of 12 December 1989 and referred in particular to
paragraph 13 thereof;

Whereas that paragraph records the agreement of the President of
Nicaragua and the President of Honduras, in the context of arrangements
aimed at achieving an extra-judicial settlement of the dispute which is the
subject of the present proceedings, to instruct their Agents in the case to
communicate immediately, either jointly or separately, the agreement to
the Court, and to request the postponement of the date for the fixing of the
time-limit for the presentation of the Counter-Memorial of Honduras
until 11 June 1990;

Whereas that paragraph further provides that if no extra-judicial
settlement of the dispute has been reached by that date, either Party may
request that Honduras be granted six months for the filing of its
Counter-Memorial;

Taking into account the agreement of the Parties, in accordance with
Article 44, paragraph 2, of the Rules of Court,

THE COURT,

Unanimously,

Decides that the time-limit for the filing by the Republic of Honduras
of a Counter-Memorial on the merits is extended from 19 February 1990
to a date to be fixed by an order to be made after 11 June 1990.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of December, one thou-
sand nine hundred and eighty-nine, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Nicaragua and the Government of the
Republic of Honduras, respectively.

(Signed) José Maria RUDA,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
